              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:18-cv-00050-MR


GARY L. JOHNSON                    )
                                   )
                    Plaintiff,     )
                                   )
      vs.                          )                 ORDER
                                   )
BRYSON GRIER, in his individual    )
capacity, and JAMES CRAPPS, in his )
individual capacity                )
                                   )
                    Defendants.    )
________________________________ )

     THIS MATTER is before the Court on the Defendants’ Motion for

Summary Judgment [Doc. 23].

I.   PROCEDURAL BACKGROUND

     On March 26, 2018, Gary Johnson (the “Plaintiff”), proceeding pro se,

filed a Complaint against Hickory Police Department Officer Bryson Grier

(“Defendant Grier”) asserting claims under 42 U.S.C. § 1983 for violations of

his Fourth, Fifth, and Fourteenth Amendment rights. [Doc. 1 at 3].

     On June 27, 2019, the Plaintiff filed a Motion for Leave to File an

Amended Complaint asserting additional claims against Defendant Grier and

adding claims against Hickory Police Department Officer James E. Crapps

(“Defendant    Crapps”);   the   Hickory    Police   Department;       several


       Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 1 of 11
commissioners on the North Carolina Post Release Supervision and Parole

Commission; and the Secretary, Chief Deputy Secretary, and Director of the

Department of Public Safety. [Doc. 8; Doc. 8-1].

         Because the Plaintiff is proceeding in forma pauperis, the Court

conducted an initial review of the Plaintiff’s claims under 28 U.S.C. §

1915(e)(2)(B).       [Doc. 12].     After initial review, the Court dismissed the

Plaintiff’s claims against Defendants Grier and Crapps in their official

capacities and all of the claims against the Hickory Police Department; the

North Carolina Post Release Supervision and Parole Commissioners; and

the Secretary, Chief Deputy Secretary, and Director of the Department of

Public Safety. [Id. at 19]. The Court allowed the Plaintiff to proceed on his

§ 1983 claims for Fourth Amendment violations and his state-law malicious

prosecution claims against Defendants Grier and Crapps in their individual

capacities. [Id.].

         On December 4, 2019, Defendants Grier and Crapps filed an Answer

to the Plaintiff’s Complaint. [Doc. 16]. On October 31, 2020, Defendants

Grier and Crapps filed a Motion for Summary Judgment on the Plaintiff’s

remaining claims. [Doc. 23]. On November 4, 2020, the Court issued a

Roseboro1 Order advising the Plaintiff of his obligations in responding to the


1   Roseboro v. Garrison, 528 F.3d 309 (4th Cir. 1975).
                                             2

           Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 2 of 11
Motion for Summary Judgment, directing the Plaintiff to respond within thirty

days, and warning that the “Plaintiff’s failure to respond may result in

Defendants being granted the relief Defendants seek by way of summary

judgment.” [Doc. 25 at 4]. The Plaintiff has not responded to the Motion.

II.   STANDARD OF REVIEW

      Summary judgment is appropriate if the pleadings, depositions,

answers, admissions, stipulations, affidavits, and other materials on the

record show “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a), (c).

“As the Supreme Court has observed, ‘this standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.’” Bouchat v.

Baltimore Ravens Football Club, Inc., 346 F.3d 514, 519 (4th Cir. 2003)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)).

“Regardless of whether he may ultimately be responsible for proof and

persuasion, the party seeking summary judgment bears an initial burden of

demonstrating the absence of a genuine issue of material fact.” Id. at 522.

      Once the moving party presents evidence to carry its burden under

Rule 56, the non-moving party may not rest upon its pleadings, but must

                                      3

       Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 3 of 11
affirmatively set forth “specific facts showing that there is a genuine issue for

trial.” Fed. R. Civ. P. 56(e). “Although the failure of a party to respond to a

summary judgment motion may leave uncontroverted those facts

established by the motion, the moving party must still show that the

uncontroverted facts entitle the party to a ‘judgment as a matter of law.’”

Custer v. Pan American Life Ins. Co., 12 F.3d 410, 416 (4th Cir .1993).

“Therefore, even when the adverse party fails to respond to the motion for

summary judgment, the court must review the motion and the materials

before the court to determine if the moving party is entitled to summary

judgment as a matter of law.” Meyer v. Qualex, Inc., 388 F. Supp. 2d 630,

634 (E.D.N.C.2005); see also Fed. R. Civ. P. 56(e). When making that

determination, the Court views the pleadings and material presented in the

light most favorable to the nonmoving party and draws all reasonable

inferences in the nonmoving party's favor. Smith v. Collins, 964 F.3d 266,

274 (4th Cir. 2020).

III.   FACTUAL BACKGROUND

       The forecast of evidence viewed in the light most favorable to the

Plaintiff as the non-moving party shows the following. Defendants Grier and

Crapps work for the Hickory Police Department. [Doc. 23-2 at 1; Doc. 23-3

at 1]. On December 30, 2015, Defendant Crapps responded to a shoplifting

                                       4

        Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 4 of 11
call at the Walmart located on Highway 70 in Hickory, North Carolina. [Doc.

23-3 at 1]. Defendant Crapps located and stopped the Plaintiff, who was at

a nearby bank, because he matched the suspect’s description. [Id. at 2].

Defendant Crapps received the Plaintiff’s consent to search his person and

discovered eight items with a value of $80.66, a metal push rod, and a glass

pipe with drug residue. [Id.]. A manager from Walmart arrived and verified

that the Plaintiff had taken the items from the Walmart and concealed them.

[Id.]. Defendant Crapps placed the Plaintiff under arrest for possession for

drug paraphernalia and possible misdemeanor larceny. [Id. at 3].

      Defendant Crapps took the Plaintiff to the Hickory Police Department,

where the Plaintiff appeared before a magistrate. [Id.]. The magistrate found

probable cause to charge the Plaintiff with possession of drug paraphernalia

and misdemeanor larceny. [Id.]. Defendant Crapps later learned that the

Plaintiff could be charged as a habitual felon based on his criminal record

and notified the District Attorney’s office. [Id.]. The District Attorney’s office

dismissed the misdemeanor larceny charge and convened a grand jury,

which charged the Plaintiff with felony habitual felon and habitual larceny.

[Id.]. On April 11, 2018, the Plaintiff was convicted of habitual felon, habitual

larceny, and possession of drug paraphernalia. [Id.].




                                        5

        Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 5 of 11
         On the evening of February 24, 2016, Defendant Grier saw the Plaintiff

walk into the Walmart on Highway 70. [Doc. 23-2 at 2]. Approximately 30

minutes later, Defendant Grier saw the Plaintiff walking up the driveway of a

business located on Highway 70 SW. [Id. at 2]. Defendant Grier found that

suspicious because it was late in the evening and the business was closed.

[Id.].

         Defendant Grier stopped the Plaintiff and asked for his identification.

[Id.]. The Plaintiff consented to the search of his pockets for illegal items.

[Id.]. Defendant Grier found six personal care and hygiene items in the

Plaintiff’s pockets and two glass crack pipes. [Id. at 2-3]. The items in the

Plaintiff’s pockets had a value of $129.02. [Id. at 3].

         Defendant Grier asked the Plaintiff if he paid for the items. [Id.]. The

Plaintiff said that he bought the items but was unable to produce a receipt or

a bag. [Id.]. The Plaintiff later changed his story and said that a friend

purchased the items. [Id.].

         Defendant Grier conducted a warrant check and discovered that the

Plaintiff was wanted for a parole violation. [Id.]. Defendant Grier placed the

Plaintiff under arrest for the parole violation, possession for drug

paraphernalia, and possible misdemeanor larceny. [Id.].




                                         6

          Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 6 of 11
      Defendant Grier took the Plaintiff to the Hickory Police Department.

[Id.]. The Plaintiff appeared before a magistrate who found probable cause

to charge the Plaintiff with possession of drug paraphernalia and served him

with his parole violation papers. [Id. at 3, 6]. The magistrate, however,

wanted more information regarding the larceny charge. [Id.].

      Defendant Grier returned to the Walmart located on Highway 70 and

met with the store manager. [Id. at 4].2 The manager showed Defendant

Grier security camera footage of the Plaintiff entering the store and

concealing the items that were found on the Plaintiff’s person, and confirmed

that these items were from Walmart’s inventory. [Id.].

      Defendant Grier returned to the magistrate and sought a warrant for

habitual larceny because he was aware that the Plaintiff had three prior

larceny convictions. [Id]. The magistrate found probable cause to issue a

warrant for habitual larceny. [Id at 4, 7]. The Plaintiff pleaded guilty to the

drug paraphernalia charge. [Doc. 23-2 at 30-31]. The State did not present

any evidence on the habitual larceny charge, and it was dismissed. [Doc.

23-3 at 237, 244].




2 It is unclear whether Defendant Grier returned to the Walmart on that same day or on
the following day, February 25, 2016. [Doc. 23-2 at 4 (stating that “Later in the day on
2/25/16, I went to the Walmart Neighborhood Market . . . .”). The specific date is not
relevant to the analysis here.
                                           7

        Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 7 of 11
IV.   DISCUSSION

      Because the Plaintiff has failed to respond to the Defendants’ Motion

for Summary Judgment, the Court concludes that the Plaintiff has failed to

show the existence of a genuine issue of material fact. Fed. R. Civ. P. 56(e).

Accordingly, the sole question is whether the facts presented by the

Defendants establish their entitlement to summary judgment as a matter of

law. Custer v. Pan American Life Ins. Co., 12 F.3d 410, 416 (4th Cir .1993).

      A.    Section 1983 Claims

      The Plaintiff first brings claims under § 1983 for malicious prosecution.

While “it is not entirely clear whether there is a separate constitutional right

to be free from malicious prosecution, if there is such a right, the plaintiff

must demonstrate both an unreasonable seizure and a favorable termination

of the criminal proceeding flowing from the seizure.” Durham v. Horner, 690

F.3d 183, 188 (4th Cir. 2012) (citing Snider v. Seung Lee, 584 F.3d 193, 199

(4th Cir. 2009)). “Thus, what has been inartfully termed a ‘malicious

prosecution’ claim is simply a claim founded on a Fourth Amendment seizure

that incorporates the elements of the analogous common law tort of

malicious prosecution.”    Durham, 690 F.3d at 188 (citation and internal

quotation marks omitted). To prevail on such a claim, a plaintiff must prove

“that the defendant (1) caused (2) a seizure of the plaintiff pursuant to legal

                                       8

       Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 8 of 11
process unsupported by probable cause, and (3) criminal proceedings

terminated in plaintiff's favor.” Evans v. Chalmers, 703 F.3d 636, 647 (4th

Cir. 2012).    “For probable cause to exist, there need only be enough

evidence to warrant the belief of a reasonable officer that an offense has

been or is being committed; evidence sufficient to convict is not required.”

Brown v. Gilmore, 278 F.3d 362, 367 (4th Cir. 2002). Probable cause is

determined by examining the totality of circumstances known to the officer

at the time. Id.

      At the time of the December 2015 arrest, Defendant Crapps was aware

of the following facts: (1) there was a report of shoplifting at the Walmart on

Highway 70; (2) the Plaintiff was walking near the Walmart shortly after the

report; (3) the Plaintiff matched the description of the suspect; (4) the Plaintiff

was concealing several items in his shirt, jacket, and pockets; (5) a Walmart

manager confirmed that the Plaintiff had taken the items from the Walmart

and concealed them; and (6) the Plaintiff was carrying a glass pipe with drug

residue. [Doc. 23-3 at 1-3]. Thereafter, Defendant Crapps became aware

that the Plaintiff had several prior convictions and could be charged with a

felony. [Id. at 3]. Even when viewed in the light most favorable to the

Plaintiff, Defendant Crapps could have reasonably believed that the Plaintiff




                                        9

        Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 9 of 11
committed larceny and was in possession of drug paraphernalia under the

totality of the circumstances.

      At the time of the February 24, 2016 arrest, Defendant Grier was aware

of the following facts: (1) the Plaintiff was walking alone at night along the

side of Highway 70 after leaving a Walmart; (2) the Plaintiff was carrying

several products in his pockets and waistband; (3) the Plaintiff had no bag

or receipt for the items; (4) the Plaintiff gave inconsistent explanations for

how he obtained the items; (5) the Plaintiff was carrying two glass pipes; and

(6) the Plaintiff had an outstanding warrant. [Doc. 23-2 at 1-3]. Viewing

those facts in the light most favorable to the Plaintiff, there was sufficient

evidence for Defendant Grier to reasonably believe that the Plaintiff was in

possession of drug paraphernalia. Moreover, Defendant Grier subsequently

met with a Walmart manager who confirmed that the items the Plaintiff was

carrying were from Walmart’s inventory and showed Defendant Grier

security camera footage of the Plaintiff entering the store and concealing the

items. [Id. at 4]. Even viewing those facts in the light most favorable to the

Plaintiff, Defendant Grier had sufficient evidence to reasonably believe that

the Plaintiff had committed larceny.

      In short, the undisputed forecast of evidence establishes probable

cause for the Plaintiff's arrests. See Durham, 690 F.3d at 190. Accordingly,

                                       10

       Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 10 of 11
the Court concludes that the Defendants’ Motion for Summary Judgment

must be granted on the § 1983 claims and those claims must be dismissed.

     B.    Malicious Prosecution Claims

     The Plaintiff also brings claims for malicious prosecution under North

Carolina law. Because the Court concludes that the arrests were supported

by probable cause, the Plaintiff's malicious prosecution claims under North

Carolina law also fail. Martin v. Parker, 150 N.C. App. 179, 182, 563 S.E.2d

216, 218 (2002) (affirming dismissal of malicious prosecution claim, noting

that “the presence of probable cause necessarily defeats plaintiff's claim”).

Accordingly, the Defendants’ Motion for Summary Judgment will be granted

on the Plaintiff’s malicious prosecution claims under North Carolina law.

                                  ORDER

     IT IS, THEREFORE, ORDERED that the Defendants’ Motion for

Summary Judgment [Doc. 23] is GRANTED, and the Plaintiff's claims are

hereby DISMISSED WITH PREJUDICE.

     The Clerk of Court is respectfully directed to terminate this civil action.

     IT IS SO ORDERED.
                               Signed: March 9, 2021




                                        11

       Case 5:18-cv-00050-MR Document 26 Filed 03/10/21 Page 11 of 11
